Exhibit 10.1

CONSULTING AGREEMENT

 

This Consulting Agreement (this “Agreement”) is entered into this 2nd day of
May, 2016 (the “Effective Date”) by and between TetraLogic Pharmaceuticals
Corporation (“TetraLogic"), a Delaware corporation with its principal place of
business located at 343 Phoenixville Pike, Malvern, PA 19355 and Peter Meyers
(“Consultant”), having an address at 121 Ridgeway Street, Mount Vernon, NY
10552.

 

1.         Services.  Consultant will provide TetraLogic with the full benefit
of Consultant knowledge, experience and skill with respect to continuing the
executing on all third party business collaborations and relationships. These
may include, but is not limited to the sale or license of the Company and/or
some or all Company assets.   Consulting time will be agreed to by TetraLogic
and the Consultant on an as needed basis and will continue for the term of the
Agreement.

 

2.         Compensation & Expenses.  TetraLogic shall pay Consultant for
Services as a one lump sum amount of $265,000.  Payment to be made within 30
days of the start of this contract.   TetraLogic will reimburse Consultant for
reasonable and customary travel expenses incurred by Consultant at TetraLogic's
request, provided Consultant makes travel arrangements involving air travel
through TetraLogic.  All reimbursement expenses shall be paid by TetraLogic to
Consultant within 30 days of submission by Consultant of statements and
vouchers/receipts.  Consultant shall itemize all such travel expenses on a
TetraLogic expense report and each report shall be accompanied by substantiating
receipts or vouchers.

 

3.         Term of Agreement.  The Consultant’s engagement will begin on the
Effective Date of this agreement and terminate on December 1, 2016 unless
earlier terminated by TetraLogic upon written notice to Consultant.  The
Consultant’s obligations under Sections 4, 5, 6 and 7 shall survive the
termination of the Consultant’s engagement until five (5) years after the last
disclosure of Confidential Information hereunder.

 

4.         Confidential Information

 

(a)         “Confidential Information” means any information, materials or
methods, of a business, scientific, clinical, or other nature, in whatever form
or embodiment, that has not been made available by TetraLogic to the general
public and any information, materials or methods derived therefrom, except that
Confidential Information shall not include any information, material or method
that:

 

(i)         at the time of disclosure is in, or after disclosure becomes part
of, the public domain, through no improper act on the part of Consultant or any
of its employees or contractors;

 

(ii)        was in Consultant’s possession at the time of disclosure, as shown
by written evidence, and was not acquired, directly or indirectly, from
TetraLogic;

 

(iii)       Consultant receives from a third party, provided that such
Confidential Information was not obtained by such third party, directly or
indirectly, from TetraLogic; or





--------------------------------------------------------------------------------

 



 

(iv)       can be demonstrated by written evidence to have been independently
developed by Consultant without reference to Confidential Information.

 

Specific information disclosed as part of the Confidential Information shall not
be deemed to be in the public domain or in the prior possession of Consultant
merely because it is embraced by more general information in the public domain
or in the prior possession of the Consultant.  To the extent that Confidential
Information disclosed hereunder comes under any of the exceptions referred to
above, Consultant will not disclose that such Confidential Information was
acquired from TetraLogic.  Failure to mark any of the Confidential Information
as confidential or proprietary shall not affect its status as Confidential
Information under the terms of this Agreement.

 

(b)         Consultant shall keep all Confidential Information confidential, and
Consultant shall not disclose Confidential Information to any third party, or
use Confidential Information except to perform the Services.  Consultant shall,
at a minimum, take those precautions with respect to the Confidential
Information that Consultant uses to protect Consultant’s own confidential
information. 

 

(c)         If Consultant becomes required under compulsion of legal process to
disclose Confidential Information, Consultant will not, unless required by law,
order, regulation or ruling, disclose Confidential Information until TetraLogic
has first (a) received prompt written notice of such requirement to disclose and
(b) had an adequate opportunity to obtain a protective order or other reliable
assurance that confidential treatment will be accorded to the Confidential
Information.  Consultant shall provide TetraLogic with reasonable assistance and
shall not oppose actions by TetraLogic to assure confidential treatment.  If
TetraLogic is unable to obtain such protective order or other appropriate
remedy, Consultant will furnish only that portion of the Confidential
Information which it is legally required to furnish.  Any disclosure of
Confidential Information pursuant to this Section shall not effect or lessen
Consultant’s obligations of confidentiality and non-use as expressed herein.

 

(d)         On TetraLogic’s request, or upon the termination or expiration of
this Agreement, whichever is earlier, Consultant shall immediately: (i) stop
using Confidential Information; (ii) return all materials provided by TetraLogic
to Consultant that contain Confidential Information, except for one copy that
may be retained by Consultant’s legal counsel to confirm compliance with the
obligations under this Agreement; (iii) destroy all copies of Confidential
Information in any form including Confidential Information contained in computer
memory or data storage apparatus or materials prepared by or for Consultant; and
(iv) provide a written warranty to TetraLogic that Consultant has taken all the
actions described in the foregoing Subparagraphs 4(c)(i-iii).

 

5.         Property.  Consultant may remove materials containing Confidential
Information from TetraLogic’s premises only with the express, prior consent of
TetraLogic and only for as long as necessary to perform the Services and
Consultant shall return all such materials and all copies thereof promptly but
in any event no later than the date of termination or expiration of this
Agreement.

 

6.         Intellectual Property.  TetraLogic shall be the sole and exclusive
owner of any and all  writings, documents, works made for hire, inventions,
discoveries, know-how, processes, chemical

-2-

--------------------------------------------------------------------------------

 



entities, compounds, plans, memoranda, tests, research, designs, specifications,
models and data that Consultant makes, conceives, discovers or develops, either
solely or jointly with any other person in performance of the Services
(collectively, “Work Product”).  Consultant shall promptly disclose to
TetraLogic all information relating to Work Product.  Consultant acknowledges
that all of the Work Product that is copyrightable shall be considered a work
made for hire under United States Copyright Law.  To the extent that any
copyrightable Work Product may not be considered a work made for hire under
Copyright Law or to the extent that, notwithstanding the foregoing provisions,
Consultant may retain an interest in any Work Product that is not copyrightable,
Consultant hereby irrevocably assigns and transfers to TetraLogic, and to the
extent that an executory assignment is not enforceable, Consultant hereby agrees
to assign and transfer to TetraLogic, in writing, from time to time, upon
request, any and all right, title, or interest that Consultant has or may obtain
in any Work Product without the necessity of further consideration.  TetraLogic
shall be entitled to obtain and hold in its own name all copyrights, patents,
trade secrets and trademarks with respect thereto.  At TetraLogic’s request and
expense including fees paid to for the Consultant's time, Consultant shall
assist TetraLogic in acquiring and maintaining its right in and title to, any
Work Product.  Such assistance may include, but will not be limited to, signing
applications and other documents, cooperating in legal proceedings, and taking
any other steps considered necessary or desirable by TetraLogic.

 

7.         Restrictive Covenants.  During the term of this Agreement and for two
(2) years thereafter, Consultant shall not:

 

(a)        interfere with any formal or informal business or other relationship
between TetraLogic and any third party; or

 

(b)        contact any of the TetraLogic’s then current personnel, whether
employees or independent contractors to offer such personnel employment, except
that this prohibition shall not prevent any of such personnel (whether employees
or independent contractors) from initiating contact with Consultant for the
purpose of obtaining employment.

 

8.         Consultant’s Obligations to Employer/Third Parties. It is
Consultant’s responsibility to ensure that Consultant’s services to TetraLogic
do not employ proprietary information of his employer or of any other third
party or make use of his employer's or other third party's time or resources
without the written agreement of his employer or other third party.

 

9.         Representations.  Consultant represents that Consultant is not
subject to any other agreement that Consultant will violate by signing this
Agreement. 

 

10.       Debarment.  Consultant represents that Consultant has not been
debarred, or been the subject of debarment proceedings, by the U.S. Food and
Drug Administration.  If, at any time during the term of this Agreement,
Consultant (a) becomes debarred, or (b) receives notice of action or threat of
action with respect to its debarment, Consultant shall notify TetraLogic
immediately.  If Consultant becomes debarred, this Agreement shall terminate
automatically without any further action or notice by TetraLogic.  If Consultant
receives notice as set forth in clause (b) above, TetraLogic shall have the
right to terminate the Consultant’s engagement under this Agreement immediately.

 



-3-

--------------------------------------------------------------------------------

 



11.       Remedies.  Consultant understands and agrees that the Confidential
Information being provided under this Agreement is of a special and unique
character and that TetraLogic has made a substantial investment in developing
the information.  Consultant further acknowledges that irreparable harm will
result to TetraLogic in the event of Consultant’s breach, or threatened breach,
of this Agreement.  In such event, TetraLogic, its agents and representatives
shall be entitled to specific performance and/or injunctive relief without any
requirement to post a bond as a condition to remedy any such breach.  Such
remedy shall not be deemed to be the exclusive remedy for any such breach of
this Agreement but shall be in addition to all other remedies available at law
or in equity.  Consultant further agrees that no failure or delay by TetraLogic,
its agents, or representatives in exercising any right, power or privilege under
this Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any right, power or privilege under this Agreement.  Each and all of
the several rights and remedies provided for in this Agreement shall be
cumulative.  No one right or remedy shall be exclusive of the others or of any
right or remedy allowed in law or in equity.

 

12.       Disclaimer.  TetraLogic makes no representations or warranties as to
the accuracy or completeness of Confidential Information provided under this
Agreement.  TetraLogic shall not have any liability to either the Consultant or
any of its Representatives resulting from the use of Confidential
Information.  Nothing herein shall constitute any representation or warranty
with respect to the infringement of any patent or other rights of TetraLogic or
a third party.

 

13.       Release.  In further consideration for the payments to be made by
Company to Consultant pursuant to the terms of this Agreement, Consultant on his
own behalf and together with his heirs, assigns, executors, agents and
representatives hereby generally releases and discharges the Company and its
predecessors, successors (by merger or otherwise), parents, subsidiaries,
affiliates and assigns, together with each and every of their present, past and
future officers, managers, directors, shareholders, members, general partners,
limited partners, employees and agents and the heirs and executors of same
(herein collectively referred to as the "Releasees") from any and all suits,
causes of action, complaints, obligations, demands, common law or statutory
claims of any kind, whether in law or in equity, direct or indirect, known or
unknown (hereinafter "Claims"), which the Consultant ever had or now has against
the Releasees, or any one of them occurring up to and including the date of the
this Agreement.  Notwithstanding anything herein to the contrary, the
Consultant's release is not and shall not be construed as a release of any
future claim by the Consultant against the Company, to the extent a claim may
otherwise exist, for indemnity, contribution or cost of defense in connection
with the Consultant being made a party to a suit initiated by or on behalf of a
third party, which suit is based, in whole or in part, upon the work performed
by the Consultant for the Company within the scope of the Consultant's position
and duties with the Company as a consultant, employee or officer, or any alleged
misconduct by the Consultant within the scope of any former position and duties
as an officer or employee of the Company.  This release specifically includes,
but is not limited to:

 

a.         any and all Claims for wages and benefits including, without
limitation, salary, stock options, stock, royalties, license fees, health and
welfare benefits, severance pay, vacation pay, and bonuses; any and all Claims
for wrongful discharge, breach of contract,

-4-

--------------------------------------------------------------------------------

 



whether express or implied, and Claims for breach of implied covenants of good
faith and fair dealing;

 

b.         any and all Claims for alleged employment discrimination on the basis
of race, color, religion, sex, age, national origin, veteran status, disability
and/or handicap, in violation of any federal, state or local statute, ordinance,
judicial precedent or Employee order, including but not limited to claims for
discrimination under the following statutes: Title VII of the Civil Rights Act
of 1964, 42 U.S.C. §2000e et seq.; the Civil Rights Act of 1866, 42 U.S.C.
§1981; the Civil Rights Act of 1991; the Age Discrimination in Employment Act,
as amended, 29 U.S.C. §621 et seq.; the Older Workers Benefit Protection Act 29
U.S.C. §§ 623, 626 and 630; the Rehabilitation Act of 1972, as amended, 29
U.S.C. §701 et seq.; the Americans with Disabilities Act, 42 U.S.C. §12101 et
seq.; the Family and Medical Leave Act of 1993, 29 U.S.C. §2601, et seq.; the
Fair Labor Standards Act, as amended, 29 U.S.C. §201, et seq.; the Fair Credit
Reporting Act, as amended, 15 U.S.C. §1681, et seq.; and the Employee Retirement
Income Security Act of 1974, as amended, 29 U.S.C. §1000, et seq. ("ERISA") or
any comparable state statute or local ordinance;

 

d.         any and all Claims under any federal or state statute relating to employee benefits or pensions;

 

e.         any and all Claims in tort, including but not limited to, any Claims
for assault, battery, misrepresentation, defamation, interference with contract
or prospective economic advantage, intentional or negligent infliction of
emotional distress, duress, loss of consortium, invasion of privacy and
negligence; and

 

f.         any and all Claims for attorneys' fees and costs.

 

The Consultant understands that the release of Claims contained in this
Agreement extends to all of the aforementioned Claims and potential Claims which
arose on or before the date of this Agreement, whether now known or unknown,
suspected or unsuspected, and that this constitutes an essential term of this
Agreement.  The Consultant further understands and acknowledges the significance
and consequences of this Agreement and of each specific release and waiver, and
expressly consents that this Agreement shall be given full force and effect to
each and all of its express terms and provisions, including those relating to
unknown and uncompensated Claims, if any, as well as those relating to any other
Claims specified herein.  The Consultant hereby waives any right or Claim that
the Consultant may have to employment, reinstatement or re-employment with the
Company.

 

14.       Governing Law and Jurisdiction.  This Agreement shall be construed and
enforced in accordance with the laws of the Commonwealth of Pennsylvania,
without regard to the conflict of law principles of Pennsylvania or any other
jurisdiction.  Any legal proceeding relating to this Agreement shall be
instituted exclusively in the United States District Court for the Eastern
District of Pennsylvania or in any court of general jurisdiction in Chester
County, Pennsylvania, and Consultant hereby consents to the personal and
exclusive jurisdiction of such court and hereby waives any objection that
Consultant may have to the laying of venue of any such proceeding and any claim
or defense of inconvenient forum.

 

15.       Miscellaneous.

 

(a)        TetraLogic and Consultant agree that TetraLogic is under no
obligation to produce any documents or information to Consultant and this
Agreement does not create or

-5-

--------------------------------------------------------------------------------

 



imply such an obligation.  TetraLogic shall disclose only such information or
documents as it may, in its sole discretion, deem appropriate.  In the event
TetraLogic discloses information or document such disclosure shall not create or
imply an obligation on behalf of TetraLogic to disclose additional information
or documents on the same subject matter, related subject matter, or otherwise.

 

(b)         Nothing contained herein shall be construed as a grant to Consultant
of any intellectual property rights either by implication, estoppel, or
otherwise.  Neither this Agreement nor the disclosure of Confidential
Information hereunder shall be construed as granting any right or license under
any invention, whether patentable or unpatentable, now or hereafter owned or
controlled by TetraLogic.

 

(c)         Consultant is an independent contractor.  Nothing contained in this
Agreement shall create or imply the creation of a partnership or employment
relationship between TetraLogic and Consultant.  Neither party shall have any
authority to bind the other.  TetraLogic shall not deduct or withhold from any
monies payable to Consultant hereunder any amount for any tax or employee
benefit.

 

(d)         If any provision of this Agreement is determined to be void,
invalid, unenforceable or illegal for any reason, the validity and
enforceability of all of the remaining provisions hereof shall not be affected
thereby.

 

(e)         This Agreement contains the entire agreement and understanding of
the parties relating to the subject matter hereof and merges and supersedes all
prior discussions, agreements and understandings of every nature between them
relating to the subject matter hereof.  This Agreement may not be amended except
by written agreement signed by both of the parties hereto.  The waiver of the
breach of any term or provision of this Agreement shall not be a waiver of any
other or subsequent breach of this Agreement.  This Agreement may be executed in
any number of counterparts, each of which when so executed shall be deemed to be
an original and when taken together shall constitute the same Agreement.  The
obligations of Consultant as set forth herein, other than Consultant’s
obligations to perform the Services, shall survive the termination of
Consultant’s engagement. 

 

(f)         TetraLogic may assign this Agreement to, and this Agreement shall
bind and inure to the benefit of, any successor to assignee of TetraLogic.  This
Agreement shall not be assignable by Consultant without the written consent of
TetraLogic.





-6-

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have caused this Consulting Agreement to be
executed the day and year first written above.

 

 

 

 

 

 

 

 

TetraLogic Pharmaceuticals Corporation

    

Consultant

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

J. Kevin Buchi

 

Name:

Peter A. Meyers

 

 

 

 

 

Title:

Chief Executive Officer

 

Title:

 

 

 

 

 

 

Date:

April 6, 2016

 

Date:

 

 

 



-7-

--------------------------------------------------------------------------------